ALLOWABILITY NOTICE

Response to Amendments
Applicant’s amendments to the claims filed 27 July 2022 incorporate all of the changes in the Examiner’s Amendment proposal that was the subject of the interview summary filed 22 July 2022. 
Reasons for Allowance
Claims 1-7, 10-15, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor renders obvious the combination of limitations that includes “said controller sending a wall position signal to said motion device to move said wall to a first optimum wall position, sending a rotational speed signal to said motor for rotating the fluid moving member to rotate the fluid moving member at a first optimum rotational speed and sending an angular orientation signal to said servo motors for rotating said first blade and said second blade angular orientation to orient said first blade and said second blade at a first blade angular position of the plurality of blade angular positions” (claim 11).  
See the Final rejection mailed 04 March 2022 for the indication of allowable subject matter in claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745